Shepherd, P.J.
Claimant appeals from a September 15, 1986, opinion and order of the Crime Victims Compensation Board denying claimant’s claim for multiple benefits under the crime victim compensation act, MCL 18.351 et seq.; MSA 3.372(1) et seq. We granted leave to appeal.
Claimant is the widow of Danny W. Fortune, who was murdered in Detroit on August 8, 1985. Claimant was pregnant at the time of her husband’s death and had one minor child, Trent, age two. Danny Fortune had a salary of approximately $50,000 per year and was the sole means of support for his spouse and minor child.
On October 7, 1985, claimant filed a timely application for compensation with the board. On the basis of the papers filed in support of the claim *665and investigation reports, the board determined that claimant was properly entitled to benefits under the act. On March 24, 1986, claimant was awarded $6,700 which represented compensation for funeral expenses and loss of support.
On April 17, 1986, claimant filed an appeal requesting a hearing before the board on behalf of the decedent’s two minor children, who, according to claimant, received no consideration in the award. Claimant claimed a ceiling of $15,000 "per claimant,” or a total of $45,000, was appropriate as to her and the two minor children. On July 16, 1986, the board held an evidentiary hearing with regard to the maximum, aggregate award authorized by the act. The board first determined that 1976 PA 223 was applicable in this case and that amendments made in 1985 would not be applied. Under the applicable law, the board determined that the Legislature intended that no more than $15,000 be paid per incident of criminal activity. The board denied claimant’s application for multiple awards for loss of support, however, the board awarded additional benefits of $8,300, bringing the total award to the maximum of $15,000. On March 31, 1987, we granted claimant leave to appeal.
The purpose of the act, 1976 PA 223, MCL 18.351 et seq.; MSA 3.372(1) et seq. (since amended, 1985 PA 157), is to provide compensation to certain victims of crimes. Pertinent to the present case are the following sections of 1976 PA 223:
Sec. 1. As used in this act:
(b) "Claimant” means a victim or intervenor who is a resident of this state and who files a claim pursuant to this act.
(d) "Intervenor” means a person who goes to the aid of one who has become a victim of a crime and who suffers personal injury.
*666(g) "Victim” means a person who suffers a personal physical injury as a direct result of a crime.
Sec. 4. (1) Except as provided in subsection (2), the following persons are eligible for awards:
(a) A victim or an intervenor of a crime.
6>) A surviving spouse, parent, or child of a victim of a crime who died as a direct result of the crime.
(c) Any other person dependent for his principal support upon a victim of a crime who died as a direct result of the crime.
Sec. 6. (1) When accepted for filing, a claim shall be assigned by the chairman to a member of the board. All claims which arise from the death of an individual as a direct result of a crime shall be considered together by the same board member.
Sec. 11. (1) An award made pursuant to this act shall be in an amount not more than an out-of-pocket loss, including indebtedness reasonably incurred for medical or other services necessary as a result of the injury upon which the claim is based, together with loss of earnings or support resulting from the injury. The aggregate award under this act shall not exceed $15,000.00 per claimant.
Claimant argues that the Legislature intended in 1976 PA 223 to allow multiple claims with a maximum of "$15,000 per claimant.” In this case that would result in a maximum award of $15,000 per survivor, or $45,000 in aggregate. Claimant relies on certain claimed ambiguities in the statute and the use of the term "claimant” in decisions of Michigan’s appellate courts in reference to dependents filing claims under the act to support her claim that the Legislature intended to allow multiple claims and limit awards to $15,000 per claimant.
If we carefully parse the statute, it admits of *667certain ambiguities because its provision under § 4 indicates that those eligible for an award include the spouse, child of a victim, or dependent but without any language limiting the number of claims or whether all claims are limited by an aggregate amount. There is no specific language limiting an award to $15,000 per occurrence. Nor is there any specific language indicating an award can only be made to a "claimant” as defined in the statute as a "victim or intervenor.” Nor is § 6, requiring all claims to be heard by one board member, relied on by the board in this case, decisive on the maximum aggregate amount issue.
On the other hand, the term "aggregate” in § 11 combined with § 6 seems to imply that only one award should issue under the act and that the award is capped at $15,000. Furthermore, the board asserts in its appeal brief that it has adhered to this interpretation since the inception of the act. Generally, the construction of a statute by those charged with the duty to interpret it should be accorded some deference and not be overturned without cogent reasons. See Oakland Schools Bd of Ed v Superintendent of Public Instruction, 401 Mich 37, 41; 257 NW2d 73 (1977); Magreta v Ambassador Steel Co (On Rehearing), 380 Mich 513, 519; 158 NW2d 473 (1968).
In any event, apparently aware that the statute admitted of some ambiguity, the Legislature moved to clarify the statute. 1985 PA 157. Pertinent to our purposes are the changes made in the following sections:
Sec. 1. As used in this act:
(b) "Claimant” means a victim or intervenor who is injured in this state, or any other person eligible for an award pursuant to section 4(1), who files a claim pursuant to this act.
*668Sec. 6. (1) When a claim is accepted for filing, an investigation and examination shall be conducted to determine the validity of the claim.
The investigation shall include an examination of papers filed in support of the claim, official records and reports concerning the crime, and an examination of medical and hospital reports relating to the injury upon which the claim is based. All claims which arise from the death of an individual as a direct result of a crime shall be considered together, and the total compensation awarded for all claims which arise from the death of an individual shall not exceed the maximum aggregate award.
Thus, the Legislature expanded the definition of claimants and quite specifically set forth $15,000 as the maximum compensation allowed arising out of the death of one individual. We conclude that the Legislature sought merely to clarify the statute by this amendment. We find the board’s interpretation under the act prior to the amendment to be in accord with the Legislature’s intent.
Affirmed.
G. B. Ford, J., concurred.